DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on August 20, 2021.
Upon further consideration by the examiner, the restriction requirement dated May 14, 2020 has been withdrawn. As part of the submission, Claim 31 was amended to incorporate subject matter similar in scope to Claim 15. There was no burden to update the search of Claim 31 along with Claim 15.
Accordingly, Claims 21, 22, 23, 25 and 27 through 34 have been rejoined with at least Claim 15.
The objections to the specification in the previous office action have been withdrawn in light of the amendment to the specification.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to Claim 15.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with SEAN O’NEILL, Attorney of Record, on November 18, 2021.
The application has been amended as follows: 
Claims 21, 22 and 28 have been amended as follows.

In Claim 21, --supporting—has been added after “a first WBAG” (line 2).

22.  (Currently amended)  The method of claim 16, wherein the transport tool further comprises a transport frame having an adjustable support connected to the WBAG receiving panel, and the method further comprises:
positioning the transport frame adjacent the fabrication table;
locating the WBAG receiving panel beneath the first assembly panel and the second assembly panel; and
dropping an assembled WBAG of at least the first WBAG or the second WBAG downwardly onto the WBAG receiving panel.

28.  (Currently amended)  The method of claim 15, wherein the WBAG receiving panel includes a rail and a plurality of support rods, the method further comprising:
supporting, by the plurality of support rods, [at least one of the first WBAG or the second WBAG received from the fabrication table.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
In terms of Claim 15, the prior art does not teach “placing a first grouping…electrical wires” (lines 3-5), in combination with the remaining limitations of Claim 15. Den Otter, as applied to Claim 15 in the previous office action, discloses a first WBAG (CB1). However, the first WBAG is not comprised of one or more first electrical wires during the step of placing (lines 3-5, in Claim 15).
This same feature is required in Claim 31 (at lines 3-4) in addition to a second WBAG also comprised of one or more second electrical wires (lines 5-6), which is neither taught by Den Otter nor the prior art.
Accordingly, Claims 15 through 34 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896